DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-22, 26-28, and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (KR101301107) in view of Ikushima (WO2015034083) and Aguilar (US 2013/0048759) with disclosures of Bartunek (US 7,225,790).
Regarding claim 16, Hong discloses a liquid materiel ejection device comprising:
a liquid chamber (22) communicating with an ejection port (23) and being supplied with a liquid material (Lines 163-164);
a plunger (40) including a tip portion (Examiner’s Annotated Figure 1) that has a smaller diameter than the liquid chamber end (Figure 4) is moved back and forth in the liquid chamber (Lines 165-166);
an arm (30) disposed in a state extending in a substantially horizontal direction (Figure 4); 
an arm driver (51, 52) serving as a driving source to operate the arm (Lines 114-120); and LeeHansung
a base member (10) on which the arm driver (51, 52) is disposed (Figure 4),
to cause rocking motion of the arm (The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight; Lines 103-120),
the arm (30) includes a pressing portion (Examiner’s Annotated Figure 1) pressing the plunger downward (Lines 119-120), the plunger includes a contact portion (41) pressed by the pressing portion, and the plunger is linearly reciprocated with rocking motion of the arm (Lines 179-187).
However, Hong fails to disclose an elastic member urging the plunger upward;
the liquid material ejection device further comprising a rocker connected to the arm driver and rockingly supporting the arm;
	and the contact portion of the plunger and the pressing portion not being interlocked with each other.
	Ikushima discloses a discharge device that includes a rocker (74, 75) rockingly supporting an arm (77) (The rocker assists in the rocking operation of the arm).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hong with the disclosures of Ikushima further providing the device of Hong with a rocking mechanism unit (Ikushima, 74, 75) rockingly supporting the arm (Hong, 30) in order to provide for flexibility in the rocking operation of the device, as disclosed by Ikushima (Page 2, Paragraph 3, line 3). 
	Aguilar discloses a liquid material ejection device that includes an elastic member (68) urging a plunger (304) upward (Paragraph 79, lines 19-23 and Paragraph 
	It would have been obvious to one having obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hong with the disclosures of Aguilar, further providing an elastic member (Aguilar, 68) that urges the plunger (Hong, 40) upward (Aguilar, Paragraphs 79, lines 19-23 and Paragraph 81) in order to provide for damping of the plunger, and protection against wear and tear, as disclosed by Bartunek (Column 4, lines 47-56).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hong with the disclosures of Aguilar, replacing the plunger arm connection structure with a mechanical structure that includes the arm (Hong, 30), further including a pressing portion (Aguilar, 34, 36) contacting the contact portion (Hong, Examiner’s Annotated Figure 1), the contact portion and pressing portion not being interlocked, as the configurations were known in the art at the time of invention, and the modification would have yielded predictable results, specifically, control of the movement of the plunger relative to the arm.

    PNG
    media_image1.png
    673
    618
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1
Regarding claim 17, Hong in view of Ikushima and Aguilar discloses the liquid material ejection device according to claim 16, wherein the plurality of actuators (51, 52) are each constituted by a multilayered piezoelectric element (Line 108),
the arm is moved upward when the actuator (52) disposed on the side nearer to the pressing portion (Examiner’s Annotated Figure 1) is brought into an extended state and the actuator (51) disposed on the side farther away from the pressing portion is kept in a non-extended state or brought into a contracted state (Portion A of the arm is lifted 
the arm is moved downward when the actuator (52) disposed on the side nearer to the pressing portion is kept in the non-extended state or brought into tire contracted state and the actuator (51) disposed on the side farther away from the pressing portion is brought into the extended state (Portion A of the arm is brought downward when the actuator disposed farthest from the pressing portion is extended, and the actuator closest to the pressing portion is brought into a contracted state).
Regarding claim 18, Hong in view of Ikushima and Aguilar discloses the liquid material ejection device according to claim 17, wherein the plurality of actuators (51, 52) are constituted by an even number of actuators (Figure 4, There are two actuators).
Regarding claim 19, Hong in view of Ikushima and Aguilar discloses the liquid material ejection device according to claim 18, wherein the even number of actuators (51, 52) are constituted by a first piezoelectric actuator (51) and a second piezoelectric actuator (52).
Regarding claim 20, Hong in view of Ikushima and Aguilar discloses the liquid material ejection device according to claim 16, wherein the pressing portion (Examiner’s Annotated Figure 1) has a protruding curved surface (Examiner’s Annotated Figure 1) which faces and contacts an end surface of the pressing portion (Aguilar, 34, 36) (Aguilar, Figure 2C) to allow a contact state between the pressing portion and the contact portion to be maintained following the rocking motion of the arm (The limitation is interpreted as a recitation of use, and therefore afforded limited patentable weight; The increased protrusion of the contact portion will assist in this function, as it brings the end point of the contact portion closer to the pressing portion). 
Regarding claim 21, Hong in view of Ikushima and Aguilar discloses the liquid material ejection device according to claim 16, further comprising a fastener (11) rockingly supporting the arm (30) to the base member (10) (Lines 93-94) (The fastener is a hinge shaft which supports the arm rotatably), but fails to disclose that the fastener and arm are detachable.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hong in view of Ikushima and Aguilar, providing the arm and fastener to be detachable, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179.
Regarding claim 22, Hong in view of Ikushima and Aguilar discloses the liquid material ejection device according to claim 21, wherein the fastener is disposed between the plurality of actuators (Figure 4), and the plurality of actuators are sandwiched between the arm and the base member by the fastener (Figure 4, the arm holds the actuators in place, creating a sandwich between the arm and the base member).
Regarding claim 26, Hong in view of Ikushima and Aguilar discloses the liquid material ejection device according to claim 16, wherein the rocker (Ikushima, 74, 75) includes a connection portion (Ikushima, 74) connected to one end of the arm driver (Ikushima, Figure 8), and a support portion (Ikushima, 75) rockingly supporting the connection portion (Page 8, Paragraph 4, line 6).
Regarding claim 27, Hong in view of Ikushima and Aguilar discloses the liquid material ejection device according to claim 26, wherein the support portion (Ikushima, 75) has a convex support surface (Ikushima, Figure 8) that is formed by a smooth curved surface, and the connection portion (Ikushima, 75) has a concave sliding surface (Examiner’s Annotated Figure 2) that slides along the support surface of the support portion (Page 8, Paragraph 4, line 6).

    PNG
    media_image2.png
    636
    814
    media_image2.png
    Greyscale

Examiner’s Annotated Figure 2

Regarding claim 28, Hong in view of Ikushima and Aguilar discloses the liquid material ejection device according to claim 16, wherein the pressing portion (Aguilar, 34, 36) is constituted by a pressing member (Aguilar, Figure 2), but is silent as to whether the member is detachably attached to the arm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hong in view of Ikushima and Aguilar, providing the arm and pressing member to be detachable, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179.
Regarding claim 33, Hong in view of Ikushima and Aguilar discloses the material ejection device according to claim 16, wherein the arm driver (51, 52) is disposed between the arm (30) and the base member (10) (Figure 4).
Regarding claim 34, Hong in view of Ikushima and Aguilar discloses the liquid material ejection device according to claim 16, further comprising a fastener (11) rockingly supporting the arm (30) to the base member (10) (Lines 93-94) (The fastener is a hinge shaft which supports the arm rotatably), wherein the plurality of actuators (51, 52) comprises first and second actuators (Lines 114-120), and wherein the rocker includes a first connection portion (Ikushima, 75)  connected to one end of the first actuator (Ikushima, Examiner’s Annotated Figure 2), a second connection portion (Ikushima, 75) connected to one end of the second actuator (Ikushima, Examiner’s Annotated Figure 2), a first support portion (Ikushima, 76) rockingly supporting the first connection portion (Ikushima, Examiner’s Annotated Figure 2) and a second support portion (Ikushima, 76) rockingly supporting the second connection portion (Ikushima, Examiner’s Annotated Figure 2).
Regarding claim 35, Hong in view of Ikushima and Aguilar discloses the liquid material ejection device according to claim 34, wherein the fastener (11) is a rod- like shaped (Examiner’s Annotated Figure 1, The rod is circular) and disposed in a state extending in a longitudinal direction of the first and second actuators (Examiner’s Annotated Figure 1, The height of the fastener relative to the longitudinal axis of the device extends in a longitudinal direction).
Regarding claim 36, Hong in view of Ikushima and Aguilar discloses the liquid material ejection device according to claim 16, wherein the arm (Hong. 30) presses the plunger downward but does not press the plunger upward (Aguilar, Paragraph 79, The plunger is biased upward by the spring, and biased downward by the plunger).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Ikushima, Aguilar, and Bart (US 4,022,166).
Regarding claim 23, Hong in view of Ikushima and Aguilar discloses the liquid material ejection device according to claim 16, further comprising a guide (Examiner’s Annotated Figure 1) supporting the plunger (Hong, 40) movably in a vertical direction (The guide allows for the plunger to move), wherein the elastic member (Aguilar, 68) urges the plunger upward at all times (Aguilar, Paragraph 81), and wherein the plunger is detachably (Aguilar, Paragraph 28) inserted through the elastic member and the guide (Aguilar, Figure 2C), but fails to disclose that the elastic member is a compressed spring.
Bart discloses a device wherein an elastic member (Bart, 90) is a compressed coil spring urging the plunger upward at all times (Bart, Column 4, lines 5-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the clamed invention to modify Hong in view of Ikushima and Aguilar with the disclosures of Bart, replacing the biasing member with a compressed spring (Bart, 90), as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, specifically management of the movement of the needle.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Ikushima and Aguilar, further in view of Felix (US 2013/0026197).
Regarding claim 29, Hong in view of Ikushima and Aguilar discloses the liquid material ejection device according to claim 16, but fails to disclose a device wherein the plurality of actuator's are all arranged under the arm.
Felix discloses a device wherein an actuator (20) arranged under an arm (30) (Figure 10) is used interchangeably with a configuration where an actuator (20) is placed above an arm (Figure 6A).
.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Ikushima and Aguilar, further in view of Doyle (US 2014/0263688).
Regarding claim 31, Hong in view of Ikushima and Aguilar discloses an application apparatus comprising the liquid material ejection device according to claim 16, comprising a liquid material supply source that supplies a liquid material to the liquid material ejection device (Lines 21-22), but fails to disclose the device including a worktable on which an application target is placed, and a relatively moving device that moves the liquid droplet ejection device and the application target relatively to each other. 
Doyle discloses a device that includes a work table (22) on which a target (12) is placed, and a relatively moving device (24, conveyor system) that moves an ejection device (14) and the target relatively to each other (Paragraph 28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hong in view of Ikushima and Aguilar with the disclosures of Doyle further providing a work table (Doyle 22) on which a target (Doyle 12) is placed, and a relatively moving device (Doyle 24, conveyor system) that moves the ejection device (Hong in view of Ikushima and Aguilar) and the target (Doyle 12) relatively to each other (Doyle, Paragraph 28), in order to provide for an efficient method of dispensing material onto a substrate.
Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over LeeHansung (KR1020150102229) in view of Ikushima (WO2015034083) and Aguilar (US 2013/0048759) with disclosures of Bartunek (US 7,225,790).
Regarding claim 16, LeeHansung discloses a liquid materiel ejection device comprising:
a liquid chamber (21) communicating with an ejection port (23) and being supplied with a liquid material (Page 8, Paragraph 1);
a plunger (28) including a tip portion that has a smaller diameter than the liquid chamber end (Figure 3, The tip portion is received in the liquid chamber end) is moved back and forth in the liquid chamber (Page 7, Paragraph 7);
an arm (26) disposed in a state extending in a substantially horizontal direction (Figure 3); 
an arm driver (30, 31) serving as a driving source to operate the arm (Page 8, Paragraph 3); and 
a base member (15) on which the arm driver (30, 31) is disposed (Figure 3),
the arm driver (30, 31) includes a plurality of actuators (Page 8, Paragraph 3) disposed in a juxtaposed relation in a longitudinal direction of the arm (26) (Figure 3), each of the actuators (30, 31) being extended and contracted in a direction perpendicular to the longitudinal direction of the arm (Page 8, Paragraph 4-Page 9, Paragraph 1) to cause rocking motion of the arm (The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight; Page 8, Paragraph 4-Page 9, Paragraph 1),
the arm (26) includes a pressing portion (27) pressing the plunger downward (Page 8, Paragraphs 1-2), the plunger includes a contact portion (29) pressed by the pressing portion, and the plunger is linearly reciprocated with rocking motion of the arm (Page 8, Paragraphs 1-2).

the liquid material ejection device further comprising a rocker connected to the arm driver and rockingly supporting the arm;
	and the contact portion of the plunger and the pressing portion not being interlocked with each other.
	Ikushima discloses a discharge device that includes a rocker (74, 75) rockingly supporting an arm (77) (The rocker assists in the rocking operation of the arm).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify LeeHansung with the disclosures of Ikushima further providing the device of LeeHansung with a rocking mechanism unit (Ikushima, 74, 75) rockingly supporting the arm (LeeHansung, 26) in order to provide for flexibility in the rocking operation of the device, as disclosed by Ikushima (Page 2, Paragraph 3, line 3). 
	Aguilar discloses a liquid material ejection device that includes an elastic member (68) urging a plunger (304) upward (Paragraph 79, lines 19-23 and Paragraph 81), and that includes a contact portion (302) of a plunger (304) not being interlocked with a pressing portion (34) of an arm (36) (Paragraphs 79 and 81 and Figure 2).
	It would have been obvious to one having obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify LeeHansung with the disclosures of Aguilar, further providing an elastic member (Aguilar, 68) that urges the plunger (LeeHansung, 28) upward (Aguilar, Paragraphs 79, lines 19-23 and Paragraph 81) in order to provide for damping of the plunger, and protection against wear and tear, as disclosed by Bartunek (Column 4, lines 47-56).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify LeeHansung with the disclosures .
Response to Arguments
Applicant's arguments filed 1/11/2021 have been fully considered but they are not persuasive.
As to Applicant’s position that there is no expectation of success with removal of the interlocking structure, Hong discloses that the lever and valve rod may be connected in various ways. As such, there is no criticality to this specific connection structure. Aguilar discloses an alternative means for connecting a lever and valve rod that would provide motivation to one of ordinary skill in the art before the effective filing date of the claimed invention, for modification.
Applicant’s remaining arguments with respect to claim(s) 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752                                                                                                                                                                                                        /ALEX M VALVIS/Primary Examiner, Art Unit 3752